Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  160638                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEPARTMENT OF TALENT & ECONOMIC                                                                      Richard H. Bernstein
  DEVELOPMENT/UNEMPLOYMENT                                                                             Elizabeth T. Clement
  INSURANCE AGENCY,                                                                                    Megan K. Cavanagh,
           Appellee,                                                                                                    Justices


  v                                                                 SC: 160638
                                                                    COA: 343846
                                                                    Oakland CC: 2017-162608-AE
  GREAT OAKS COUNTRY CLUB, INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 12, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1).

          The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing whether the Court of Appeals correctly determined that it could not
  satisfy MCL 421.13m(2)(a)(i)(A) by reporting no employees or no payroll for the eight
  quarters before January 1, 2014. In addition to the brief, the appellant shall electronically
  file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to the record
  must provide the appendix page numbers as required by MCR 7.312(B)(1). The appellee
  shall file a supplemental brief within 21 days of being served with the appellant’s brief.
  The appellee shall also electronically file an appendix, or in the alternative, stipulate to
  the use of the appendix filed by the appellant. A reply, if any, must be filed by the
  appellant within 14 days of being served with the appellee’s brief. The parties should not
  submit mere restatements of their application papers.

        The Labor Law and Business Law Sections of the State Bar of Michigan, the
  Michigan Chamber of Commerce, the Employers Association of West Michigan, and the
  Small Business Association of Michigan are invited to file briefs amicus curiae. Other
  persons or groups interested in the determination of the issue presented in this case may
  move the Court for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
           s0505
                                                                               Clerk